             Case 1:18-cv-11751-PAE Document 40 Filed 11/14/19 Page 1 of 2
              Case 1:18-cv-11751-PAE Document 39 Filed 11/14/19 Page 1 of 2


                                                                                                  200 Park Avenue
WINSTON                                                                                         New York, NY 10166
                                                                                                 T +1 212 294 6700
&STRAWN
      LLP
                        North America   Europe Asia                                              F +1212294 4700


                                                                                            B. AUBREY SMITH
                                                                                                         Associate
                                                                                                    (212 ) 294-4758
                                                                                             BAS111ith@winston.com
November 14, 2019


Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square. Room 2201
New York, New York I 0007

Re :    McNeilv. LVMH, Inc. eta!., 1:18-cv-11751 (PAE)

Dear Judge Engelmayer:

         On May 21, 2019 the Court granted Defendants' motion to compel arbitration and stayed the above-
referenced action pending the outcome of arbitration. The Court further ordered that the parties submit a
joint status letter to the Court every 90 days regarding the status of the arbitration proceedings. This
correspondence is being submitted in compliance with the Court's order to provide a status of the
arbitration proceedings.

        The parties last submitted a status update to the Court on August 16, 20 I 9. Since that date, the
parties state that the following has occurred:

         On September 3, 2019 the Arbitrator denied Plaintiff's motion for breach of contract. On that same
date, the Arbitrator took Defendants' petition for fees "under consideration" and held that he would reserve
ruling on the petition "pending the hearing on the merits of Plaintiff's claims and consideration of any other
requests for an award of attorneys' fees and costs by any party." On September 19, 2019 the patties
participated in a pre-hearing conference with the Arbitrator. The Arbitrator entered a scheduling order for
the arbitration proceedings on September 20, 2019. On October 11, 2019 the parties exchanged document
requests in accordance with the scheduling order. Shortly thereafter, on October 21, 2019, the patties
agreed to participate in a JAMS-facilitated mediation of the above-referenced dispute and moved to stay
the arbit1'ation proceedings pending· completion of the mediation. On October 29, 2019 the Arbitrator
granted the parties ' motion to stay the arbitration proceedings until fourteen (14) days after the parties
complete a JAMS-facilitated mediation. The parties are currently in the process of selecting a mediator,
and anticipate mediating the dispute in January 2020. The parties further state that they will continue to
provide status updates to the Court as needed.



       Respectfully submitted,
         Case 1:18-cv-11751-PAE Document 40 Filed 11/14/19 Page 2 of 2
          Case 1:18-cv-11751-PAE Document 39 Filed 11/14/19 Page 2 of 2


WINSTON                                                                            November 14, 2019
&STRAWN                                                                                       Page2
         LLP

    Isl B. Aubrey Smith                                 Isl Gregory G. Smith

    B. Aubrey Smith                                     Gregory G. Smith
    Johanna Rae Hudgens                                 Gregory Smith & Associates
    WINSTON & STRAWN LLP                                81 Prospect Street, 7 th Floor
    200 Park A venue                                    Brooklyn, New York 11201
    New York, New York 10166
    (212) 294-6700                                      Attorneys for Plaintiff
    BASmith@winston.com
    JHudgens@winston.com



    Cardelle B. Spangler (admitted pro hac vice)
    WINSTON & STRAWN LLP
    35 W. Wacker Drive
    Chicago, Illinois 60601
    CSpangler@winston.com

    Attorneys for Defendants




                                                   ll/t '{ (/{
 The Court appreciates this update.

 SO ORDERED.
                   PMAl. k
                    PAUL A. ENGELMAYER
                                      CnM
                    United States District Judge
